Title: To Thomas Jefferson from Thomas Boylston, 25 February 1786
From: Boylston, Thomas
To: Jefferson, Thomas



Sir
Havre Feby. 25. 1786.

I arrived here Fryday Morning, in a most miserable condition, haveing taken great cold, my eyes so inflamed that I cannot see to write, and am Obliged to have [an] amanuensis, Capt. Folger to do it for me. I have here inclosed to your care a Letter for the Marquiss, which have sent you open, that you may peruse it. Having so done, please to have it sealed and sent him. I find the Ship in great forwardness and will be ready to sail for Boston in eight or ten days, wind and weather permitting, at which time I myself shall imbark in the Packet Boat for England. I’m Dear Sr. with Great Regard, Your much Obliged Humbe. Sert.,

Tho. Boylston

